Exhibit 10.1

PURCHASE AGREEMENT

THIS AGREEMENT made and entered into as of the 20 day of March, 2009, by and
between UTSI Finance, Inc., a Michigan corporation whose address is 12755 E.
Nine Mile, Warren, MI, “Purchaser”, and Crown Enterprises, Inc., a Michigan
corporation whose address is 12225 Stephens Road, Warren Michigan 48089,
“Seller.”

W I T N E S S E T H:

Seller is the fee title owner of the property and all improvements situated in
the City of South Kearny, State of New Jersey, commonly known as 15 N.
Hackensack Avenue, and more particularly described (and shown) on the attached
Exhibit ‘A’ consisting of approximately 15.4 acres (the “Property”).

 

1. PURCHASE & SALE - Seller does hereby sell to Purchaser and Purchaser does
hereby purchase from Seller the Property, subject to the terms and conditions in
this Agreement, together with the following:

 

  A. All buildings and improvements on the Property;

 

  B. Any and all rights and appurtenances pertaining to the Property, including
any right, title & interest of Seller in and to adjacent easements, streets,
roads, alleys and rights-of-way;

 

  C. Any and all rights, remedies and warranties in favor of Seller; and

 

  D. Such other rights, interests and properties as may be specified in this
Agreement.

In referring to the Property hereafter, that reference shall include a
collective reference to all of the foregoing.

The “Deposit” for the Property will be the sum of twelve million ($12,000,000)
Dollars.

 

2. CLOSING - The Closing Date for this transaction will be on or before
March 20, 2009. After the Closing date, there will be a Reconciliation Date on
or before April 16, 2009.

At closing, the Purchaser will pay the Deposit. The Deposit will be confirmed by
a third party appraisal (the “Appraisal”) to be completed before the
Reconciliation Date. The Purchase Price will be the amount set forth in the
Appraisal and Purchaser and Seller will adjust accordingly the amount paid at
Closing to reflect the Purchase Price. On or before the reconciliation date,
Seller will also deliver a Warranty Deed and title work.

 

3. CONDITION OF TITLE - Seller will convey and deliver to Purchaser on the
Reconciliation Date fee simple and valid, marketable title to the Property free
of all tenancies and purchase options and rights of first refusal and subject
only to the following, the “Permitted Exceptions”:

 

  A. The lien of unpaid real property taxes which are not delinquent as of the
Closing Date;



--------------------------------------------------------------------------------

  B. Building and use restrictions, easements of record and zoning ordinances
which would not prohibit Purchaser from utilizing the Property for its intended
use;

 

  C. Any other easements, liens, exceptions and encumbrances that will be
approved in writing by Purchaser prior to or on the Closing Date; and

 

  D. Any liens and encumbrances that have occurred by any acts of the Purchaser
from the date of this Agreement;

Purchaser shall obtain a commitment for a title insurance policy and Seller will
pay for at Reconciliation, a policy of title insurance, in an amount equal to
the Purchase Price guaranteeing fee simple title. The title insurance policy
will insure good and valid, marketable title to Purchaser subject only to those
easements and building and use restrictions, if any, described in the commitment
and approved by Purchaser in accordance with this Agreement.

 

4. REPRESENTATIONS & WARRANTIES - Seller represents and warrants to Purchaser
which representations and warranties will be true on the Closing Date that:

 

  A. There is no litigation threatened or pending which affects title to or
possession of the Property and Seller has no knowledge of or reason to believe
that anyone other than Seller has any interest whatsoever in the Property;

 

  B. No person other than Purchaser will be entitled to possession of the
Property on the date of Closing other than as disclosed;

 

  C. Seller has not contracted for any service which bind Purchaser as a
successor in interest; and

 

  D. There are no known violations that Purchaser would be obligated to repair.

If any of the above representations/warranties made by Seller are not true on
the date this Agreement is accepted or on the Closing Date, Purchaser will have
the right to waive the representations and warranties and complete the
transaction or to declare this Agreement null and void and Purchaser would be
entitled to a return of its earnest money deposit.

 

5. TAX PRORATIONS - Real estate taxes and special assessments on the Property
which have become delinquent will be paid for by Seller. All current real estate
taxes will be prorated on a due date basis at closing. Purchaser will pay for
the real estate transfer tax imposed on the transfer of title to the Property.

 

6. MISCELLANEOUS - Seller and Purchaser represent and warrant there are no
claims for brokerage commissions or finder fees in connection with this
transaction and each party does indemnify the other against and hold it harmless
from any liability arising from any such claims, including without limitation,
the cost of attorney’s fees in connection with this transaction.

Seller is hereby granted the Right of First Refusal on the Property. At any time
during the Purchaser’s ownership of the Property, Purchaser shall notify Seller,
in writing, of any bonafide offer for the Property it receives and is willing to
accept. Upon receipt of said notice, Seller shall have five (5) business days
from receipt of such notice to advise



--------------------------------------------------------------------------------

Purchaser in writing that Seller will match the price and terms of such offer.
If Seller shall fail to timely respond to the offer, Seller’s first right of
refusal shall terminate as to that offer and Purchaser may sell the Property to
such offeror. However, if such sale is not consummated, Seller’s right of first
refusal shall continue in accordance with the terms and conditions set forth
herein.

Time will be deemed to be of the essence in this Agreement which will be
effective after execution by Purchaser and Seller, and the date when Purchaser
will receive a fully executed copy of this Agreement will be the “date of this
Agreement” for the purpose of computing all time periods.

This Agreement will be construed in accordance with the laws of the State of
Michigan and, exclusive jurisdiction and venue will be considered to lie within
the Macomb County Circuit Court.

This Agreement represents the entire agreement between Purchaser and Seller and
incorporates all prior discussions and negotiations of the parties and may only
be modified by a written document executed by each party bearing a date later
than the date of this Agreement.

 

7. BINDING EFFECTS - This Agreement is binding on the parties hereto, their
respective heirs, legal representatives, administrators, executors, successors
and assigns.

IN WITNESS WHEREOF, Purchaser has executed this Agreement as of the 20th day of
March, 2009, and Seller has accepted and executed this Agreement on this
20th day of March, 2009.

 

WITNESSES:     AGREED AND ACCEPTED

/s/ Thomas O. Welsman

    BY:  

/s/ Robert E. Sigler

      Signature

Thomas O. Welsman

    BY:  

Robert E. Sigler

      Printed Name       “Purchaser” WITNESSES:     AGREED AND ACCEPTED

/s/ Trevor J. Bunckhorst

    BY:  

/s/ Thomas J. Howlett

      Signature

Trevor J. Bunckhorst

    BY:  

Thomas J. Howlett

      Printed name       “Seller”



--------------------------------------------------------------------------------

EXHIBIT A

ALL THAT CERTAIN TRACT, LOT AND PARCEL OF LAND LYING AND BEING IN THE TOWN OF
KEARNY, COUNTY OF HUDSON, AND STATE OF NEW JERSEY, BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

PARCEL ONE:

BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE NORTHERLY LINE OF
GYPSUM STREET AND THE WESTERLY LINE OF HACKENSACK AVENUE AND RUNNING THENCE

(1) ALONG THE SAID NORTHERLY LINE OF GYPSUM STREET NORTH 61 DEGREES WEST ONE
THOUSAND ONE HUNDRED NINETY-FOUR AND FOURTEEN HUNDREDTHS (1194.14) FEET TO A
POINT; THENCE

(2) ON A CURVE TO THE RIGHT WITH A RADIUS OF TWO HUNDRED EIGHTY FIVE (285) FEET,
A DISTANCE OF ONE HUNDRED NINETY-THREE AND SIXTEEN HUNDREDTHS (193.16) FEET
ALONG THE ARC TO A POINT IN THE EASTERLY LINE OF THE RIGHT OF WAY OF THE UNITED
NEW JERSEY RAILROAD AND CANAL COMPANY; THENCE

(3) ALONG THE EASTERLY LINE OF THE RIGHT OF WAY OF THE UNITED NEW JERSEY
RAILROAD AND CANAL COMPANY NORTH 24 DEGREES 14 MINUTES EAST FORTY-NINE AND NINE
HUNDREDTHS (49.09) FEET TO A POINT; THENCE

(4) NORTH 29 DEGREES EAST ONE HUNDRED TWENTY (120) FEET TO A POINT; THENCE

(5) NORTH 61 DEGREES WEST THIRTY (30) FEET TO A POINT; THENCE

(6) NORTH 24 DEGREES 14 MINUTES EAST ONE HUNDRED EIGHTY AND SIXTY-TWO HUNDREDTHS
(180.62) FEET TO A POINT; THENCE

(7) SOUTH 61 DEGREES EAST ONE THOUSAND THREE HUNDRED EIGHTY (1380) FEET TO A
POINT IN THE WESTERLY LINE OF HACKENSACK AVENUE; THENCE

(8) ALONG THE SAID WESTERLY LINE OF HACKENSACK AVENUE SOUTH 29 DEGREES WEST FOUR
HUNDRED EIGHTY (480) FEET TO THE POINT AND PLACE OF BEGINNING.

PARCEL TWO:

BEGINNING AT A POINT IN THE NORTHWESTERLY LINE OF HACKENSACK AVENUE DISTANT
332.50 FEET NORTHEASTERLY FROM THE POINT OF INTERSECTION OF THE SAID
NORTHWESTERLY LINE OF HACKENSACK AVENUE PRODUCED SOUTHWESTERLY WITH THE
NORTHEASTERLY LINE OF LINCOLN HIGHWAY PRODUCED SOUTHWESTERLY; SAID BEGINNING
POINT ALSO BEING THE POINT FORMED BY THE INTERSECTION OF THE FORMER CENTER LINE
OF GYPSUM STREET WITH THE SAID NORTHWESTERLY LINE OF HACKENSACK AVENUE; THENCE

(1) NORTHWESTERLY AND ALONG THE FORMER CENTER LINE OF GYPSUM STREET HAVING A
BEARING OF NORTH 61 DEGREES WEST, FOR A DISTANCE OF 1194.14 FEET TO A POINT;
THENCE

(2) SOUTHEASTERLY AND ALONG THE FORMER NORTHEASTERLY LINE OF GYPSUM STREET AS
VACATED HAVING A BEARING OF SOUTH 61 DEGREES EAST, FOR A DISTANCE OF 1194.14
FEET TO THE NORTHWESTERLY LINE OF HACKENSACK AVENUE;



--------------------------------------------------------------------------------

(3) SOUTHWESTERLY AND ALONG THE NORTHWESTERLY LINE OF HACKENSACK AVENUE PRODUCED
SOUTHWESTERLY HAVING A BEARING OF SOUTH 29 DEGREES WEST, FOR A DISTANCE OF 27.50
FEET TO THE POINT AND PLACE OF BEGINNING.

BEING KNOWN AS PART OF THE NORTHERLY HALF OF FORMER GYPSUM STREET AS VACATED BY
TOWN ORDINANCE DATED APRIL 13, 1977.

FOR INFORMATION ONLY – BEING ALSO KNOWN AS LOT 7, BLOCK 295 ON THE CURRENT TAX
ASSESSMENT MAP OF THE TOWN OF KEARNY.